DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31, 33, 35, 37, 39, 41, 43, 45-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler (US 2017/0341134) in view of Marti (US 7,455,635, cited in IDS filed 11/06/20) and Yamamoto (JP H02-280909A, cited in IDS filed 11/06/20).
English language machine translation of Yamamoto (JP H02-280909A) is of record in the parent application 14/946,872 and was mailed 6/05/18.
Regarding claim 29, Hohenbichler et al teaches an apparatus for continuously casting thin strip by controlling roll crown (paragraph [0039]-[0044]) comprising:
(paragraph [0040]) a pair of counter rotating casting rolls (casting rolls 12) with a nip (nip 18) there between capable of delivering cast strip downwardly from the nip, each casting roll having a casting surface (casting surface 12a) formed by a cylindrical tube (tube 120) having thickness of no more than 80 millimeters (paragraph [0086]) of a material selected from the group consisting of copper and copper alloy (paragraph [0085]), optionally with a metal or metal alloy coating thereon (optional, paragraph [0085], chromium or nickel coating), and having a plurality of longitudinal water flow passages (paragraph [0087], longitudinal water flow passages 126) extending through the cylindrical tube;
(paragraph [0041]) at least two expansion rings (paragraph [0094], expansion rings 210) positioned within and engaging the cylindrical tube (fig 8) and spaced within 450 mm of edge portions of the cast strip formed on opposite end portions of the casting rolls during a casting campaign (paragraph [0094], within 450 mm of edge portions), the expansion ring engages the cylindrical tube (fig 8), at least one heating element (paragraph [0101], each expansion ring is electrically heated, thus the body of the expansion ring is a heating element), 
(paragraph [0042]) a metal delivery system (fig 1-2, casting apparatus including ladle 13, tundish 14, gate 25, shroud 15) positioned above the nip and capable of forming a casting pool supported on the 
(paragraph [0043]) a thickness profile sensor positioned downstream of the nip; and
(paragraph [0043-0044]) a control system operatively connected to receive signals from the thickness profile sensor and configured to vary power applied to the heating element in response to the cast strip thickness profile.
Hohenbichler et al is quiet to each expansion ring having an insulating coating, wherein a thickness of the insulating coating is selected, such that, when the heating elements are operated and cooling water flows through the longitudinal water flow passages, the expansion rings generate a temperature difference between the expansion ring and the cylindrical tube sufficient for the expansion rings to expand and cause the cylindrical tube to expand changing roll crowns of the casting surface of the casting rolls and thickness profile of the cast strip during casting.
Marti et al discloses a casting roller (1) having intermediate rings (7b, 7c, 7d) that radially expand to act on the cylinder sleeve to either globally alter or make local fine adjustments to the external profile of the casting roller (abstract).  In one embodiment (fig 7, col 4 lines 5-25), Marti et al discloses that the intermediate ring (7d) is provided with a pressure ring (24), which expands in response to inductive heating (col 4 lines 5-25).  To further intensify the effect, insulation (25) is provided which thermally insulates the pressure ring from the cylinder sleeve and the intermediate ring (col 4 lines 5-25).
In view of the teachings of Marti et al, it would have been obvious to one of ordinary skill in the art to apply an insulating coating onto each expansion ring of Hohenbichler, in order to intensify the effect of the expansion of the rings when heated (note that the use of an insulation would prevent leakage of heat to and from the water flow passages and the casting roll surface, thus providing for a more accurate control of thermal expansion of the expansion roll).

The combination of Hohenbichler as modified by Marti et al is quiet to an expansion ring temperature sensor, and that the control system receives signals from the expansion ring temperature sensors.
	Yamamoto teaches roll crown adjustment by controlling the heating quantity by feeding back based on the temperature detected with a temperature measuring element arranged to the inside of the roll (abstract).  The temperature measuring elements are placed adjacent to the heating elements (abstract, figs 1-2).
	It would have been obvious to one of ordinary skill in the art to include a temperature measuring element for feeding back temperature detected of each expansion ring, as Yamamoto recognizes controlling of the heating quantity based on the measured temperatures enables precise crown control with high accuracy.

Regarding claim 30, the combination teaches at least one sensor (Hohenbichler, paragraph [0014], at least one sensor) capable of sensing at least one of the following properties:
local thickness of the cast strip at a defined spot close to the cast strip edges (paragraph [0016]);
casting roll surface crown during the casting campaign (paragraph [0017]);
radial casting roll expansion at a defined spot close to the cast strip edges (paragraph [0018]);


	Regarding claim 31, the combination teaches further comprising at least one expansion ring within the cylindrical tube corresponding to center portions of the cast strip formed on the casting rolls during the casting campaign (Hohenbichler, fig 10, paragraph [0095], additional ring 200 positioned within and adjacent the cylindrical tube at a position corresponding to center portions of the cast strip).
	With regards to the features of each expansion ring having an insulating coating, heating element, temperature sensor, thickness, note that these features of expansion rings have been discussed above with respect to claim 29.

	Regarding claim 33, the combination teaches wherein the control system is further capable of controlling casting roll drive and varying the speed of rotation of the casting rolls while varying the radial dimension of the expansion rings (Hohenbichler, paragraph [0056], casting roll drive controlled to vary the speed of rotation while also varying radial dimension) with an insulating coating thereon (see claim 29) and spaced from the edge portions of the cast strip (see claim 29) responsive to electrical signals received from the at least one sensor to control the roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, paragraph [0056], responsive to electrical signals received from the sensor).

	Regarding claim 35, the combination teaches where each expansion ring with an insulating coating thereon and spaced from the edge portions of the cast strip (see claim 29) has an annular 

	Regarding claim 37, the combination teaches where each expansion ring with an insulating coating thereon and spaced from the edge portions of the cast strip (see claim 29) has a width of up to 200 mm (Hohenbichler, paragraph [0053], width of up to 200 millimeters).

	Regarding claim 39, the combination teaches where each expansion ring with an insulating coating thereon and spaced from the edge portions of the cast strip (see claim 29) provides a heating input of up to 30 kW (Hohenbichler, paragraph [0055], heating input up to 30 kW).

	Regarding claim 41, the combination teaches where the radial dimension of each expansion ring with an insulating coating thereon and spaced from the edge portions of the cast strip (see claim 29) can be controlled independently to control the roll crown of the casting surfaces of the casting rolls (Hohenbichler, paragraph [0057], radial dimension of each expansion ring may be independently controlled from other rings).

	Regarding claim 43, the combination teaches wherein the heating elements are made of stainless steel (Hohenbichler, note interpretation above where the expansion ring is electrically heated, the body of the ring interpreted as being the heating element, paragraph [0053], austenitic stainless steel).

Regarding claim 45, Hohenbichler et al teaches an apparatus for continuously casting thin strip by controlling roll crown (paragraph [0046]-[0051]) comprising:

(paragraph [0048]) at least one expansion ring (paragraph [0095-0096], expansion ring 220) within the cylindrical tube at a position corresponding to center portions of the cast strip formed on the casting rolls during a casting campaign (paragraph [0095-0096], center portions), the expansion ring engages the cylindrical tube (fig 3A, 10), at least one heating element (paragraph [0101], each expansion ring is electrically heated, thus the body of the expansion ring is a heating element), 
(paragraph [0049]) a metal delivery system (fig 1-2, casting apparatus including ladle 13, tundish 14, gate 25, shroud 15) positioned above the nip and capable of forming a casting pool supported on the casting surfaces of the casting rolls with side dams (figs 2-3, side dams 20) adjacent ends of the nip to confine the casting pool;
(paragraph [0050]) a thickness profile sensor positioned downstream of the nip; and
(paragraph [0050-0051]) a control system operatively connected to receive signals from the thickness profile sensor and configured to vary power applied to the heating element in response to the cast strip thickness profile.
Hohenbichler et al is quiet to the at least one expansion ring has an insulating coating, wherein a thickness of the insulating coating is selected, such that, when the heating elements are operated and cooling water flows through the longitudinal water flow passages, the expansion rings generate a 
Marti et al discloses a casting roller (1) having intermediate rings (7b, 7c, 7d) that radially expand to act on the cylinder sleeve to either globally alter or make local fine adjustments to the external profile of the casting roller (abstract).  In one embodiment (fig 7, col 4 lines 5-25), Marti et al discloses that the intermediate ring (7d) is provided with a pressure ring (24), which expands in response to inductive heating (col 4 lines 5-25).  To further intensify the effect, insulation (25) is provided which thermally insulates the pressure ring from the cylinder sleeve and the intermediate ring (col 4 lines 5-25).
In view of the teachings of Marti et al, it would have been obvious to one of ordinary skill in the art to apply an insulating coating onto each expansion ring of Hohenbichler, in order to intensify the effect of the expansion of the rings when heated (note that the use of an insulation would prevent leakage of heat to and from the water flow passages and the casting roll surface, thus providing for a more accurate control of thermal expansion of the expansion roll).
Note that the insulation coating would necessarily have a thickness.  The limitation of “when the heating elements are operated and cooling water flows through the longitudinal water flow passages, the expansion rings generate a temperature difference between the expansion ring and the cylindrical tube sufficient for the expansion rings to expand and cause the cylindrical tube to expand changing roll crowns of the casting surface of the casting rolls and thickness profile of the cast strip during casting” describes the function of the apparatus, which is disclosed in Hohenbichler (paragraph [0099-0101]).
The combination of Hohenbichler as modified by Marti et al is quiet to an expansion ring temperature sensor, and that the control system receives signals from the expansion ring temperature sensors.

	It would have been obvious to one of ordinary skill in the art to include a temperature measuring element for feeding back temperature detected of each expansion ring, as Yamamoto recognizes controlling of the heating quantity based on the measured temperatures enables precise crown control with high accuracy.

Regarding claim 46, the combination teaches at least one sensor (Hohenbichler, paragraph [0026], at least one sensor) capable of sensing at least one of the following properties:
local thickness of the cast strip at a defined spot close to the cast strip edges (paragraph [0028]);
casting roll surface crown during the casting campaign (paragraph [0029]);
radial casting roll expansion at a defined spot close to the cast strip edges (paragraph [0030]);
and capable of generating digital or analog signal or signals indicative of at least one of the above properties to further control radial dimension of the at least one expansion ring responsive to the signals received from the at least one sensor to control the roll crown of the casting surfaces of the casting rolls during the casting campaign (Hohenbichler, paragraph [0031]).

Regarding claim 47, the combination teaches wherein the control system is further capable of controlling casting roll drive and varying the speed of rotation of the casting rolls while varying the radial dimension of the at least one expansion ring (Hohenbichler, paragraph [0056], casting roll drive controlled to vary the speed of rotation while also varying radial dimension) responsive to electrical signals received from the at least one sensor to control the roll crown of the casting surfaces of the 

	Regarding claim 48, the combination teaches where the at least one expansion ring with an insulating coating thereon corresponding to center portions of the cast strip (see claim 45) has an annular dimension between 50 and 150 mm (Hohenbichler, paragraph [0053], annular dimension between 50 to 150 millimeters).

	Regarding claim 49, the combination teaches where the at least one expansion ring with an insulating coating thereon corresponding to center portions of the cast strip (see claim 45) has a width of up to 200 mm (Hohenbichler, paragraph [0053], width of up to 200 millimeters).

	Regarding claim 50, the combination teaches where each expansion ring with an insulating coating thereon corresponding to center portions of the cast strip (see claim 45) provides a heating input of up to 30 kW (Hohenbichler, paragraph [0055], heating input up to 30 kW).

	Regarding claim 51, the combination teaches where the radial dimension of each expansion ring with an insulating coating thereon corresponding to center portions of the cast strip (see claim 45) can be controlled independently to control the roll crown of the casting surfaces of the casting rolls (Hohenbichler, paragraph [0057], radial dimension of each expansion ring may be independently controlled from other rings).

Regarding claim 53, the combination teaches wherein the heating elements are made of stainless steel (Hohenbichler, note interpretation above where the expansion ring is electrically heated, .

Claim 52 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler as modified by Marti et al and Yamamoto as applied to claims 29 and 45 above, and further in view of Sakakibara (JP H01-018511 A, cited in IDS filed 11/06/20).
English language machine translation of Sakakibara (JP H01-018511A) is of record in the parent application 14/946,872 and was mailed 6/05/18.
Regarding claims 52 and 58, the combination of Hohenbichler as modified by Marti et al discloses regulating the expansion of the expansion rings by regulating the temperature (Hohenbichler, paragraph [0099]), but fails to teach water passages in the expansion rings, wherein water can flow through said water passages, and controlling said water flow regulates the expansion of the expansion rings.
Yamamoto teaches executing roll crown adjustment precisely with high accuracy (abstract) by controlling a heating quantity of the roll.  Yamamoto further teaches to provide a cooling water flow path (7) that penetrates the roll along the center axis (drawing 2) to cool the roll from the inside.
Sakakibara teaches crown control through thermal regulation, such as including both electric heating elements and pipes that cool a core of a roller (abstract, local temps of the roll core part are adjusted through roll temp control means 6,7 to control diametral variations in the roll body length direction, machine translation p.2 lines 64-70, cooled with heat tube 7), and that Sakakibara recognizes the prior art change of temperature distribution of the roll by carrying out control of roll cooling, which was a simple and effective technique (translation, p.1 lines 21-25 under Detailed Description).
It would have been obvious to one of ordinary skill in the art to include a cooling water passage through each expansion ring of Hohenbichler, to provide cooling to the rings and provide an additional In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  2144.04(VI)(B).

Claim 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohenbichler as modified by Marti et al and Yamamoto as applied to claims 29 and 45 above, and further in view of Bergeron (US 4,588,021, cited in IDS filed 11/06/20).
Regarding claims 54-55, the combination is quiet to the insulating coating is at least 0.010 inch thick.
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron’s coatings are suitably adherent and mechanically and thermally durable (col 2 lines 45-50).  Bergeron recognizes that for extra insulation, thicknesses of several times 0.002 of an inch will be useful, since the coating is rugged and can withstand flexing.  Thicknesses as great as 0.015 of an inch are readily produced and are rugged (col 11 line 52 – col 12 line 2).  Bergeron also recognizes applying a greater thickness of the insulating material depending on the application of the coating (col 12 lines 40-51).
It would have been obvious to one of ordinary skill in the art to optimize the thickness of the insulating coating of the combination of Hohenbichler and Marti et al, such as to have a thickness of at least 0.010 inch, as a greater thickness would provide for extra insulation, where Marti recognizes that insulation intensifies the effect of the expansion ring, and that the thickness and the amount of 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Regarding claims 56-57, the combination of Hohenbichler as modified by Marti et al is quiet to the insulating coating comprising Yttria-stabilized zirconia.
Bergeron discloses a thermally insulating matrix coating primarily for the flexible belts of a continuous casting machine, but can be applied to other portions of the continuous casting machine (col 1 lines 5-20).  Bergeron discloses zirconia as the preferred insulative material, which also has a coefficient of expansion that closely approximates that of steel (col 9 lines 1-10), and that Yttria may be added to stabilize the structure of the zirconia crystals during thermal cycling (col 9 lines 1-25).  Bergeron’s coatings are suitable adherent and mechanically and thermally durable (col 2 lines 45-50).
As Marti et al is not specific to the type of material for the insulating coating, it would have been obvious to one of ordinary skill in the art to use a Yttria-stabilized zirconia, as Bergeron recognizes that the Yttria stabilized zirconia is insulating and is mechanically and thermally durable during thermal cycling (col 2 lines 45-50, col 9 lines 1-25) as well as being flexible and rugged (col 11 line 65- col 12 line 2).  Note that Bergeron discloses that the coefficient of expansion of zirconia closely approximates that of steel (col 9 lines 1-10), which would be suitable to match the expansion rings of Hohenbichler which are also formed of a steel (paragraph [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735